Title: De Thulemeier to the American Commissioners, 8 October 1784
From: Thulemeier, Friederich Wilhelm, Baron von
To: American Commissioners



Messieurs
à la Haye le 8. Octobre 1784

Je n’ai point différé de porter à la connoissance du Roi mon Maître les dispositions des Etats-Unis de l’Amérique pour la conclusion d’un Traité d’Amitié et de Commerce, que Vous m’avez fait connoître, Messieurs, par la lettre dont Vous m’avez honoré en date du 9. de Septembre dernier. Sa Majesté ayant jugé à propos  de me munir des Pleinpouvoirs requis pour donner au dit Traité toute la consistance desirable, je m’empresse à Vous en transmettre une copie. Je me rappellerai toujours avec une satisfaction toute particulière l’avantage qui m’a été attribué d’avoir concouru à former les liens qui subsisteront à l’avenir entre la Nation Prussienne et les Citoyens des Etats Unis d’Amérique. Il me paroît superflu, Messieurs, de Vous adresser une copie du Traité de Commerce en question, qui a fait l’objet des soins réunis de Monsieur Adams et des miens, d’autant plus que je ne doute aucunement que ce Ministre n’ait conservé l’exemplaire que j’ai vu entre ses mains. Je me ferai un devoir d’accélérer la conclusion de cette négotiation, et je me flatte, Messieurs, que Vous voudrez bien me communiquer Vos idées sur la manière dont Vous desirerez Vous concerter avec moi. Le Roi apprendra d’ailleurs avec plaisir le choix que les Etats Unis d’Amerique auront fait de préférence de telle ou autre ville pour le commerce d’échange entre les Négocians des deux Nations. Stettin, Embden, places maritimes Prussiennes, quelques ports d’Hollande ou de France, rempliront également ce but.
J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Vôtre très humble et très obéissant Serviteur

de Thulemeier

